DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-27 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muench et al (US PG Pub. No. 2018/0332767).
Regarding Claim 22, Muench discloses, at least in figure 1: a system for filtering signal interference from sensor (48) signals associated with headers configured for use with agricultural vehicles (¶ [0036], last 5 lines, low pass noise filter), the system comprising: a header  (18, ¶ [0038], line 1) comprising a frame (holding the header (18) and a powered component (52) (the reel 52 is one powered component , ¶ [0029], line 3) supported relative to the frame (see fig. 1); a sensor (48) configured to detect electromagnetic waves indicative of a parameter associated with the header (18)(¶[0037], it detects relationship of the reel on the header (18) and the top of crop); and an electronic control unit (86) (86, ¶ [0036], 6 lines from bottom) operably connected to the sensor (48) such that the electronic control unit (86) (86) is configured to receive signals (88) from the sensor (48) associated with the detection of the electromagnetic waves (¶ [0039]), the electronic control unit (86) being further configured to filter interference from the signals deriving from motion of the powered component (52) relative to the sensor (48) (¶ [0036], 5 lines from bottom, low pass filter), wherein the powered component (52) moves in and out of a field of view of the sensor (48) as the powered component (52) moves relative to the sensor (48)(the reel turns and has openings that would pass in front of the sensor (48) see paragraph [0004])(Also, the sensor can be a laser that measures time of flight of the generated signal and the signal would be passing through and not reflecting back the openings in the reel (moves in and out of field of view)).
.  Regarding Claim 23, Muench discloses in figure 1: wherein the powered component (52) is configured to rotate relative to the sensor (48)(the reel rotates on axis (60) shown.  
Regarding Claim 26, Muench discloses in figure 1: wherein portions of the powered component (52) pass through the field of view of the sensor (48) at a pass frequency as the powered component (52) moves relative to the sensor (48)(the reel rotates on axis (60)), the electronic control unit (86) being configured to apply a filter that filters out the pass frequency from the signals (low pass filter filters noise, ¶ [0036], last 5 lines).  
Regarding Claim 27, Muench discloses in figure 1: wherein portions of the powered component (52) pass through the field of view of the sensor (48) as the powered component (52) rotates relative to the sensor (48) (see previous claims), the system further comprising a speed sensor (48) operably connected to the electronic control unit (86) that is configured to generate detection signals indicative of a rotational speed of the powered component (52)(¶ [0034], last 5 lines), with the detection signals being generated in sync with the portions of the powered component (52) passing through the field of view of the sensor (48)(this would be inherent, the camera sees the image of the reel and its spokes), the electronic control unit (86) being configured to filter the interference from the signals based on the detection signals received from the speed sensor (48)(¶[0036] states that noise is removed from the signal and since paragraph [0034] indicates that the reel speed is being monitored it would process that noise also)(Also, as previously stated, the sensor could be a laser generating signals that reflect off the reel portions).  
Regarding Claim 30, Muench discloses: wherein the sensor (48) comprises an active sensor (48) configured to transmit the electromagnetic waves outwardly therefrom and subsequently detect the electromagnetic waves as reflected off a surface.  Paragraph [0034], last 5 lines discloses that the sensor can be a laser that measures time of flight of the generated signal).
-----------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 29 is rejected under 35 U.S.C. 103 as being unpatentable over Muench (767) in view of Spero (US PG Pub. No.2012/0206050).
Regarding Claim 29, Muench fails to disclose: wherein the sensor (48) comprises a light sensor (48) configured to detect ambient light.  
Spero teaches 1.) and 2.) an illuminator that can be used for agricultural purposes ({ [0013], last line) and using a solar photo-cell to automatically turn lights on at night ( [0158])(A solar photocell detects the level of light and sends a signal to light the lights when it drops below a predetermined level .
It would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to provide a light sensor on the header of Muench, to automatically turn on lights at night, as taught by Spero, at least for safety purposes, in order to allow the operator to better track and control the path or condition of the header in low light conditions.

-----------------------------------------------------------------------------------------------

Allowable Subject Matter
	Claims 31-37 and 39-41 are allowed.
Claims 24-25, 28 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance.

Regarding Claim 24, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 24, and specifically comprising the limitation of “the electronic control unit being configured to filter the interference from the signals based at least in part on the rotational speed of the reel. ” including the remaining limitations.
  Claim 25 is allowable, at least, because of its dependency on claim 24.

	Regarding Claim 28, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 28, and specifically comprising the limitation of “wherein the electronic control unit is configured to apply a filter that filters out a predetermined frequency range determined as a function of a speed range of the powered component ” including the remaining limitations.
	
Regarding Claim 31, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 31, and specifically comprising the limitation of “the electronic control unit being further configured to filter interference from the signals deriving from motion of the powered component relative to the sensor by filtering out signals having an amplitude that exceeds the amplitude threshold” including the remaining limitations.
	Claims 32-36 are allowable, at least, because of their dependencies on claim 31.
Regarding Claim 37, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 37, and specifically comprising the limitation of “the electronic control unit being further configured to filter interference from the signals deriving from motion of the powered component relative to the sensor by Page 5 of 7 Amendment Dated: January 5, 2022 filtering out signals associated with distances from the sensor that fall within a predetermined range of distances within which the powered component is potentially located”  including the remaining limitations.  
	Claims 39-41 are allowable, at least, because of their dependencies on claim 37.

Regarding Claim 38, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 38, and specifically comprising the limitation of “wherein the electronic control unit  is configured to filter our signals associated with distances that do not exceed a minimum distance threshold, the minimum distance threshold being equal to or greater than a maximum distance of the predetermined range of distances” including the remaining limitations.  
Examiner Note: Gururajan et al (WIPO Pub. No. 2018/115 832, copy attached) teaches on page 4, paragraph [0004] a harvester, with a sensor filtering out (image) signals that are beyond a predetermined range, not within a predetermined range, as claimed..


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879